FILED
                            NOT FOR PUBLICATION                               DEC 17 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30272

               Plaintiff - Appellee,              D.C. No. 1:12-cr-00067-DWM

  v.
                                                  MEMORANDUM*
VINCE LEE WHITEMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Vince Lee Whiteman challenges the 62-month sentence imposed by the

district court following his jury-trial conviction for assault with a dangerous

weapon and aiding and abetting assault with a dangerous weapon, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. §§ 2, 113(a)(3), and 1153(a). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Whiteman contends that his sentence is substantively unreasonable because

the district court gave excessive weight to the circumstances of the offense and the

Guidelines range, and insufficient weight to his individual characteristics and

history and to the need to avoid unwarranted sentencing disparities. The district

court did not abuse its discretion in imposing Whiteman’s sentence. See United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). The disparity

between Whiteman’s sentence and the sentence imposed on a co-defendant was

warranted and, notwithstanding Whiteman’s difficult childhood and history of

addiction, his within-Guidelines sentence is substantively reasonable in light of the

totality of the circumstances. See United States v. Carter, 560 F.3d 1107, 1121

(9th Cir. 2009) (sentencing disparity); Carty, 520 F.3d at 993 (court considers

totality of the circumstances when determining substantive reasonableness).

      To the extent that Whiteman claims that the district court’s explanation of

the sentence was inadequate, there was no plain error in the court’s lengthy

explanation. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010).

      AFFIRMED.


                                          2                                       13-30272